IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


HEYWOOD BECKER, TRUSTEE OF               : No. 698 MAL 2016
HANOVERIAN TRUST AND                     :
HANOVERIAN TRUST,                        :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
ZONING HEARING BOARD OF                  :
STRABAN TOWNSHIP                         :
                                         :
                                         :
PETITION OF: HEYWOOD BECKER              :
AND HANOVERIAN TRUST                     :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.